UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-7547


SHAWN WAYNE HILL,

                Plaintiff - Appellant,

          v.

SCOTT SIMMS, Sheriff; SHERYL ROSS; CARL PETTERSON; MARK
WILT; CHARLES DENNY; JEFF FIELDS; MASON COUNTY SHERIFF’S
DEPARTMENT; MASON COUNTY,

                Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:07-cv-00349)


Submitted:   March 15, 2011                  Decided:    March 18, 2011


Before MOTZ and      WYNN,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Shawn Wayne Hill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Shawn Wayne Hill appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).           We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.         Hill v. Simms, No. 3:07-cv-00349 (S.D.W.

Va. Sept. 30, 2010).         We dispense with oral argument because the

facts   and    legal   contentions    are   adequately   presented    in   the

materials     before   the    court   and   argument   would   not   aid   the

decisional process.

                                                                     AFFIRMED




                                       2